DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27th, 2021 was filed after the mailing date of the Non-Final Office Action on November 17th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed has been entered February 17th, 2021. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed November 17th, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0206165) in view of Pong (US 2007/0239938).
Regarding claim 1, Lim teaches an apparatus, comprising: a memory controller to interface with a multi-level memory, where, an upper level of the multi-level memory is to act as a cache for a lower level of the multi-level memory, the memory controller comprising circuitry to determine: ([0052], “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”) 
i) an original address of a slot in the upper level of memory from an address of a memory request in a direct mapped fashion; ([0079], “That is, the volatile memory 121 may be a direct mapped cache of the nonvolatile memory 123.”)
ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address; ([0109] “In operation S230, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121. If the miss is determined, operation S240 is performed. [0107] If that the dirty flag is written in the storage space is determined in operation S240, the module controller 110 or the NVM controller 122 may perform operation S250. In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.” In Lim, the pinned data is indicated by a dirty tag. When the data is tagged as dirty, a miss occurs.)

([0106], “In operation S230, the module controller 110 or the NVM controller 122 may determine whether a hit or miss is generated. For example, the hit may be determined when the nonvolatile extended block address received from the processor 101 is the same as the tag read from the volatile memory 121. If the hit is determined, operations S240 and S250 are omitted, and operation S260 is performed.”) 
	However, Lim does not teach the existence of a partner slots in the cache and iii) a partner slot of the slot in the cache in response to the miss. Pong does teach the existence of a partner slots and iii) a partner slot of the slot in the cache in response to the miss. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots and whether there is a hit or miss in the partner slot in the cache for the request. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Incorporating multiple caches in Lim’s design would allow for data that has been corrupted in one of the caches to be correct. Therefore, errors within the data are reduced as suggested by Pong, [0066].
	Regarding claim 2, Lim teaches the apparatus of claim 1 wherein the memory controller is further to, if the memory request is a read request, read data from the lower level of the multi-(Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is read in step S360 from the nonvolatile and outputted in step S390. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” 0119] “In operation S360, the module controller 110 or the NVM controller 122 may read data from the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.” [0122] “In step S390, the nonvolatile memory module A200 may output the data.”)
Regarding claim 3, the combination of Lim in view of Pong as described above further teaches the apparatus of claim 2 wherein the memory controller is also to write the data into the partner slot. (Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is written into the nonvolatile memory in step S350. The nonvolatile memory in Lim is the upper level memory acting as a cache. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” [0118] “ In operation S350, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”)
Regarding claim 4, Lim teaches the apparatus of claim 1 wherein the memory controller is further to, if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory (Lim, [0104] “FIG. 5 is a flowchart illustrating a method in which the nonvolatile memory module writes data under control of the processor.” FIG.5 in Lim displays if there is a miss in step S320, then the data is read from the volatile memory. In Lim the volatile memory is the lower level memory. [0106] “In operation S230, the module controller 110 or the NVM controller 122 may determine whether a hit or miss is generated.” [0109] “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”), update the request's data (Lim, [0109] After the data is read from the volatile memory the nonvolatile memory is rewritten. This rewrite updates the request data. “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”) 
However, Lim does not teach to write the updated memory request's data into the partner slot. Pong teaches to write the updated request's data into the partner slot. (Pong teaches the partner slots are the upper level cache as described in claim 1. Lim teaches the data is updated in the upper level volatile memory by being rewritten. [0110] “In operation S260, the module controller 110 or the NVM controller 122 may write data in the volatile memory 121 based on the row and column addresses.”)
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to write the updated 
Regarding claim 5, Lim teaches the apparatus of claim 1 wherein the memory controller is further to, if the request is a read request and if there is a hit, provide data as a response to the memory request. (Lim, [0167] “Secondly, the cache hit may be generated during a read operation associated with a second address ADD 2. In this case, the cache manager 215 may not perform a separate operation. Thirdly, the cache miss may be generated during a read operation associated with a third address ADD_3.” Lim teaches that if a hit is generated in response to a read request, then additional address may be checked. Lim additionally teaches once this hit is generated in step S330 of FIG. 6 then the data can be outputted in step S390. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” [0122] “In step S390, the nonvolatile memory module A200 may output the data.”)
	However, Lim does not teach to provide data from the partner slot as a response to the memory request. Pong teaches to provide data from the partner slot as a response to the request. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.) 

Regarding claim 6, Lim teaches the apparatus of claim 1 wherein the memory controller is further to, if the request is a write request and if there is a hit in the cache, update the cache with the request's new data. (Lim, [0104] “FIG. 5 is a flowchart illustrating a method in which the nonvolatile memory module writes data under control of the processor.” FIG. 5 displays if the request is a write request and there is a hit in the cache then the data will be updated in the cache in step S280. [0112]“In operation S280, the module controller 110 or the NVM controller 122 may write the nonvolatile extended block address as the tag “TAG” in the volatile memory 121 corresponding to the row and column addresses.”)
However, Lim does not teach the cache is composed of partner slots. Pong teaches the cache is composed of partner slots. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.) 

Regarding claim 7, Lim teaches the apparatus of claim 1 wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the cache because the cache is pinned, read data from the lower level of the multi-level memory (Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is read in step S360 from the nonvolatile memory. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” 0119] “In operation S360, the module controller 110 or the NVM controller 122 may read data from the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”), provide the data as a response to the memory request (Lim, [0122] “In step S390, the nonvolatile memory module A200 may output the data.”) and not write the data into the cache. (Lim, In FIG. 5 step S240 if tagged as dirty data, it is not written to the nonvolatile memory in step S250. [0108] “In operation S240, the module controller 110 or the NVM controller 122 determines whether a dirty flag is written in a storage space of the volatile memory 121 corresponding to the row and column addresses. If the dirty flag is not written in the storage space, operation S250 is omitted, and operation S260 is performed.” [0107] “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”)
However, Lim does not teach the cache is composed of partner slots. Pong teaches the cache is composed of partner slots. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.) 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Lim’s system is capable of checking multiple addresses within the cache for a hit or miss. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Therefore, Lim is capable of checking the partner slots and provide data in response to a request. The same motivation that was utilized for combining Lim and Pong as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 8, the combination of Lim in view of Pong as described above further teaches the apparatus of claim 1 wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory. (Lim, [0052] “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”)
Regarding claim 9, the combination of Lim in view of Pong as described above further teaches the apparatus of claim 1 wherein the upper level of the multi-level is partitionable into original slots and partner slots of the original slots. (Pong, [0065] “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” Pong teaches the upper level may be comprised of two caches L1 and L2. These caches may hold duplicate information. Therefore L2 may act as partner slots for L1 as they hold the same information.)
Regarding claim 10, the combination of Lim in view of Pong as described above further teaches the apparatus of claim 9 wherein the original slots consume 50% of the upper level of the multi-level memory. (Pong, [0065] “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” Pong teaches the upper level may be comprised of two caches L1 and L2. These caches may hold duplicate information. Since L1 and L2 are duplicates of each other they are of equal size. Therefore, the upper level memory is composed of two caches in which 50% of the overall cache space is comprised on L1 and 50% is comprised on L2.)
Regarding claim 11, Lim teaches a computing system, comprising: 
a processor ([0049] “The processor 101 may control an overall operation of the user system 100. The processor 101 may perform various operations of the user system 100 and may process data.”)
([0052] “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”)
a memory controller coupled between the processor and the multi-level memory, the memory controller comprising circuitry to determine: ([0052] “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”)
i) an original address of a slot in the upper level of  the multi-level memory from an address of a memory request in a direct mapped fashion; ([0079], “That is, the volatile memory 121 may be a direct mapped cache of the nonvolatile memory 123.”)
ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address; ([0109] “In operation S230, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121. If the miss is determined, operation S240 is performed. [0107] If that the dirty flag is written in the storage space is determined in operation S240, the module controller 110 or the NVM controller 122 may perform operation S250. In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.” In Lim, the pinned data is indicated by a dirty tag. When the data is tagged as dirty, a miss occurs.)
iv) whether there is a hit or miss in the cache for the memory request ([0106], “In operation S230, the module controller 110 or the NVM controller 122 may determine whether a hit or miss is generated. For example, the hit may be determined when the nonvolatile extended block address received from the processor 101 is the same as the tag read from the volatile memory 121. If the hit is determined, operations S240 and S250 are omitted, and operation S260 is performed.”) 
However, Lim does not teach partner slots and ii) a partner slot of the slot in the cache in response to the miss. Pong teaches a partner slot of the slot in the cache in response to the miss. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots and whether there is a hit or miss in the partner slot in the cache for the request. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Incorporating multiple caches in Lim’s design would allow for data that has been corrupted in one of the caches to be correct. Therefore, errors within the data are reduced as suggested by Pong, [0066].
	Regarding claim 12, the combination of Lim in view of Pong as described above further teaches the computing system of claim 11 wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot, read data from the lower level of the multi-level memory and provide the data as a response to the memory request. (Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is read in step S360 from the nonvolatile and outputted in step S390. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” 0119] “In operation S360, the module controller 110 or the NVM controller 122 may read data from the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.” [0122] “In step S390, the nonvolatile memory module A200 may output the data.”)
	Regarding claim 13, the combination of Lim in view of Pong as described above further teaches the computing system of claim 12 wherein the memory controller is also to write the data into the partner slot. (Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is written into the nonvolatile memory in step S350. The nonvolatile memory in Lim is the upper level memory acting as a cache. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” [0118] “ In operation S350, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”)
	Regarding claim 14, the combination of Lim in view of Pong as described above further teaches the computing system of claim 11 wherein the memory controller is further to, if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory (Lim, [0104] “FIG. 5 is a flowchart illustrating a method in which the nonvolatile memory module writes data under control of the processor.” FIG.5 in Lim displays if there is a miss in step S320, then the data is read from the volatile memory. In Lim the volatile memory is the lower level memory. [0106] “In operation S230, the module controller 110 or the NVM controller 122 may determine whether a hit or miss is generated.” [0109] “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”) and update the request's data. (Lim, [0109] After the data is read from the volatile memory the nonvolatile memory is rewritten. This rewrite updates the request data. “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”) 
However, Lim does not teach to write the updated request's data into the partner slot. Pong teaches writing the updated memory request's data into the partner slot. (Pong teaches the partner slots are the upper level cache as described in claim 1. Lim teaches the data is updated in the upper level volatile memory by being rewritten. [0110] “In operation S260, the module controller 110 or the NVM controller 122 may write data in the volatile memory 121 based on the row and column addresses.”)
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to write the updated memory request's data into the partner slot. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2 which are able to communicate between each other. The same motivation that was utilized for combining Lim and Pong as set forth in claim 11 is equally applicable to claim 14.
Regarding claim 15, Lim teaches the computing system of claim 11 wherein the memory controller is further to, if the memory request is a read request and if there is hit in the cache, provide data from the cache as a response to the request. (Lim, [0167] “Secondly, the cache hit may be generated during a read operation associated with a second address ADD 2. In this case, the cache manager 215 may not perform a separate operation. Thirdly, the cache miss may be generated during a read operation associated with a third address ADD_3.” Lim teaches that if a hit is generated in response to a read request, then additional address may be checked. Lim’s ability to check additional address teaches that the additional cache with duplicate information can be checked and a hit may be generated. Lim additionally teaches once this hit is generated in step S330 of FIG. 6 then the data can be outputted in step S390. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” [0122] “In step S390, the nonvolatile memory module A200 may output the data.”)
([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include to provide data from the partner slot as a response to the memory request. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Lim’s system is capable of checking multiple addresses within the cache for a hit or miss. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Therefore, Lim is capable of checking the partner slots and provide data in response to a request. The same motivation that was utilized for combining Lim and Pong as set forth in claim 11 is equally applicable to claim 15.
Regarding claim 16, Lim teaches the computing system of claim 11 wherein the memory controller is further to, if the memory request is a write request and if there is a hit in the cache, update the cache with the memory request's new data. (Lim, [0104] “FIG. 5 is a flowchart illustrating a method in which the nonvolatile memory module writes data under control of the processor.” FIG. 5 displays if the request is a write request and there is a hit in the cache then the data will be updated in the cache in step S280. [0112]“In operation S280, the module controller 110 or the NVM controller 122 may write the nonvolatile extended block address as the tag “TAG” in the volatile memory 121 corresponding to the row and column addresses.”)
([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.) 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Lim’s system is capable of checking multiple addresses within the cache for a hit or miss. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Therefore, Lim is capable of checking the partner slots and provide data in response to a request. The same motivation that was utilized for combining Lim and Pong as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 17, Lim teaches the computing system of claim 11 wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the cache because the partner slot is pinned, read data from the lower level of the multi-level memory (Lim, [0018] “FIG. 6 is a flowchart illustrating a method in which a nonvolatile memory module reads data under control of a processor;” In Lim, FIG. 6 displays if there is a read request and no hit occurs after in step S330 then the data is read in step S360 from the nonvolatile memory. [0116] “In operation S330, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121.” 0119] “In operation S360, the module controller 110 or the NVM controller 122 may read data from the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”), provide the data as a response to the memory request (Lim, [0122] “In step S390, the nonvolatile memory module A200 may output the data.”) and not write the data into the cache. (Lim, In FIG. 5 step S240 if tagged as dirty data, it is not written to the nonvolatile memory in step S250. [0108] “In operation S240, the module controller 110 or the NVM controller 122 determines whether a dirty flag is written in a storage space of the volatile memory 121 corresponding to the row and column addresses. If the dirty flag is not written in the storage space, operation S250 is omitted, and operation S260 is performed.” [0107] “In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.”)
However, Lim does not teach the cache is composed of partner slots. Pong teaches the cache is composed of partner slots. ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.) 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Lim’s system is capable of checking multiple addresses within the cache for a hit or miss. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Therefore, Lim is capable of checking the partner slots and provide data in response 
Regarding claim 18, the combination of Lim in view of Pong as described above further teaches the computing system of claim 11 wherein the upper level of the multi-level system memory is composed of DRAM and the lower level of the multi-level system memory is composed of byte addressable non-volatile memory. (Lim, [0052] “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”)
Regarding claim 19, the combination of Lim in view of Pong as described above further teaches the computing system of claim 11 wherein the upper level of the multi-level system is partitionable into original slots and partner slots of the original slots. (Pong, [0065] “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” Pong teaches the upper level may be comprised of two caches L1 and L2. These caches may hold duplicate information. Therefore L2 may act as partner slots for L1 as they hold the same information.)
Regarding claim 20, Lim teaches a method, comprising: performing the following with a memory controller that interfaces with a multi-level memory having an upper level and a lower level where the upper level acts as a cache for the lower level: ([0052] “In an embodiment, the nonvolatile memory of each nonvolatile memory module 100 may be used as a main memory of the user system 10 or the processor 101, and the volatile memory thereof may be used as a cache memory of the user system 10, the processor 101, or a corresponding nonvolatile memory module 100.”)
i) determining an original address of a slot in the upper level of the multi-level memory from an address of a memory request in a direct mapped fashion; ([0079], “That is, the volatile memory 121 may be a direct mapped cache of the nonvolatile memory 123.”)
ii) determining a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address; ([0109] “In operation S230, the miss may be determined when the nonvolatile extended block address received from the processor 101 is different from the tag read from the volatile memory 121. If the miss is determined, operation S240 is performed. [0107] If that the dirty flag is written in the storage space is determined in operation S240, the module controller 110 or the NVM controller 122 may perform operation S250. In operation S250, the module controller 110 or the NVM controller 122 may write data read from the volatile memory 121 in the nonvolatile memory 123 based on the row address, the column address, and the nonvolatile extended block address.” In Lim, the pinned data is indicated by a dirty tag. When the data is tagged as dirty, a miss occurs.)
iv) determining whether there is a hit or miss in the cache for the memory request. ([0106], “In operation S230, the module controller 110 or the NVM controller 122 may determine whether a hit or miss is generated. For example, the hit may be determined when the nonvolatile extended block address received from the processor 101 is the same as the tag read from the volatile memory 121. If the hit is determined, operations S240 and S250 are omitted, and operation S260 is performed.”) 
However, Lim does not teach partner slots and iii) determining a partner slot of the slot in the cache in response to the miss. Pong teaches partner slots and determining a partner slot of the  ([0065], “This may happen because it is an inclusive cache where a lower level in the memory hierarchy might contain a copy of data from a higher level. For example, the L2 cache can contain duplicate information that is readily available in a L1 cache.” In Pong, the partner slots are two caches L1 and L2 that may hold duplicate data.)
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Pong to include partner slots and determining whether there is a hit or miss in the partner slot in the cache for the request. Lim teaches a multi-level memory in which the upper level memory acts as a cache for the lower level. Pong teaches a multi-level memory in which the upper level cache is comprised of two caches L1 and L2. Incorporating multiple caches in Lim’s design would allow for data that has been corrupted in one of the caches to be correct. Therefore, errors within the data are reduced as suggested by Pong, [0066].
Response to Arguments
Applicant's arguments filed February 17th, 2021 have been fully considered but they are not persuasive. Applicant argues the limitations of claim 1 clearly state that the “slot” and the “partner slot” are in the same cache. However, the claim language recites the cache as an upper level of the multi-level memory. This upper level of the multi-level memory is not limited to be composed of a single cache as the applicant argues. Pong recites a multi-level memory system in which the upper level of the memory is composed of a cache system and the lower level is the main memory. This cache system is comprised of both cache L1 and cache L2, as seen in Pong, Figure 1 and Figure 5A. Further Pong discloses, the L1 cache is coupled to the L2 cache which in turn is coupled to the main memory (See [Pong, 0070]). Therefore, the two caches act together as one to form the upper level memory. Accordingly, Pong discloses “slot” and “partner slots” as .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSI A LOUDENSLAGER whose telephone number is (571)272-3410.  The examiner can normally be reached on Mon - Thurs 7:30 - 5:00 and every other Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached at 571-272-4169.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSI A LOUDENSLAGER/Examiner, Art Unit 2183                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183